Markus B.G. Oberg, OSB #112187
Daniel J. Park, OSB #132493
LE GROS BUCHANAN & PAUL
4025 Delridge Way SW, Suite 500
Seattle, Washington 98106-1271
Phone:     206-623-4990
Facsimile: 206-467-4828
Email: moberg@legros.com
Email: dpark@legros.com
Attorneys for Amis Integrity S.A.,



                                  UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION

DRY BULK SINGAPORE PTE. LTD,                       Case No. 3:19-cv-01671-BR

                     Plaintiff,                    IN ADMIRALTY

                             v.                    DEFENDANT’S RESPONSE IN
                                                   OPPOSITION TO PLAINTIFF’S
Amis Integrity S.A., in personam and M/V           AMENDED MOTION FOR LEAVE TO
AMIS INTEGRITY (IMO 9732412) her                   AMEND COMPLAINT
engines, freights, apparel, appurtenances,
tackle, etc., in rem,

                     Defendants.


                                        I. INTRODUCTION

          This case arises from Plaintiff’s unfounded claim that Amis Integrity S.A. breached a

charter party and Plaintiff’s wrongful arrest or seizure of the M/V AMIS INTEGRITY (the

“Vessel”) pursuant to that unfounded claim. Plaintiff bemoans that Amis Integrity S.A., as

owner, withdrew the Vessel from a charter party even though Plaintiff, as sub-charterer, had

allegedly made timely charter hire payments to the charterer. However, the record clearly

shows that Amis Integrity S.A.’s withdrawal of the Vessel was proper as based on the
RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 1
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
charterer’s failure to make timely charter hire payments to Amis Integrity S.A. Even though

Plaintiff’s claims lie against the charterer, rather than Amis Integrity S.A., Plaintiff filed suit

against Amis Integrity S.A. and wrongfully arrested the Vessel. Amis Integrity S.A. and the

Vessel posted a $2.5 million surety bond to obtain the release of the Vessel. Now, nine (9)

months after filing the original complaint, Plaintiff files an Amended Motion to Amend

seeking to add an additional plaintiff, additional defendants, and a new alter ego claim to the

lawsuit, which would drastically alter and expand the scope of the lawsuit. Significantly,

Plaintiff had the information in the proposed amendment before ever filing suit. Moreover,

Plaintiff’s alter ego claims are meritless and personal jurisdiction is lacking over the new

defendants.          Plaintiff’s Amended Motion to Amend should be denied as futile, unduly

delayed, prejudicial, and made in bad faith.

                                            II. FACTS

          The basic facts are simple. The M/V AMIS INTEGRITY is a bulk carrier, sailing

under the flag of Panama, which is owned by Amis Integrity S.A. and managed by Wisdom

Marine Lines S.A. (also referred to as “Wisdom S.A.”). On or about June 30, 2017, Amis

Integrity S.A. and Wisdom Marine Lines S.A., as manager, chartered the Vessel to 24Vision

Chartering Solutions, DMCC (“24Vision”) (hereinafter referred to as the “Head Charter”).

Complaint ¶ 6 (Dkt. 1).1 24Vision subsequently sub-chartered the Vessel to Plaintiff Dry

Bulk (hereinafter referred to as the “Sub-Charter”), and the Sub-Charter was memorialized in

a fixture recap. Complaint ¶¶ 7-8.




          1
         A copy of the Head Charter is attached as Exhibit 1 to the Declaration of Huan Rong Jang in
Support of Motion to Vacate Order of Arrest (“Jang Decl.”) (Dkt. 19-1).

RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 2
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
          Under Paragraph 11 of the Head Charter, Amis Integrity S.A. had an absolute right to

“withdraw the Vessel from the service of Charterers” if 24Vision failed to make timely

charter hire payments. Jang Decl. ¶ 4, Ex. 1. 24Vision failed to make timely payments

under the Head Charter. Accordingly, on July 8, 2019, Amis Integrity S.A. issued a notice to

24Vision of its intent to terminate the Head Charter and withdraw the Vessel pursuant to

Paragraph 11(b) of the Head Charter. Jang Decl. ¶ 6, Ex. 2. The Head Charter provides that

“[t]he terms of this Charter Party shall be governed by English law.” Jang Decl. ¶ 4, Ex. 1

(p. 15). As explained by barrister Michael Nolan, Q.C., under the terms of the Head Charter,

the “Owners became entitled to withdraw the vessel from the service of the Charterers on the

12th July 2018 [sic], 3 clear banking days having elapsed since they sent the grace period

notice.”       Exhibit 1 (¶ 14) to Declaration of Michael Nolan (Dkt. 20-1).       This fact is

undisputed. Plaintiff’s English law expert, solicitor Dominic John Ward, agrees. Exhibit B

(¶ 14) to Declaration of Dominic Ward (Dkt. 30-2) (agreeing with barrister Nolan’s opinion

that “Owners became entitled to withdraw the vessel from the Charters on 12 July 2018 [sic]

. . . save that in [his] opinion, the right to withdraw the vessel only arise at 00:01 hours GMT

on 12 July”).

          On July 12, 2019, at 05:56 GMT, following the expiration of a 3-bank day grace

period and well clear of the undisputed deadline, see id., Amis Integrity S.A. withdrew the

Vessel after 24Vision failed to make the past-due charter hire payments. Jang Decl. ¶ 7,

Ex. 3. 24Vision has not disputed the termination of the Head Charter or the validity of the

Vessel’s withdrawal. Jang Decl. ¶ 8. Indeed, the M/V AMIS INTEGRITY was but one of

several vessels under long-term charter to 24Vision, and when 24Vision failed to pay charter

hire under these time charters, the Owners had no choice but to withdraw to mitigate damages.

RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 3
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
The resulting losses from 24Vison’s time charter breaches have not yet been fully accounted

for but exceed USD $2,108,000, exclusive of third-party claims. Declaration of Bruce Hsueh

(“Hsueh Decl.”) ¶ 18, filed herewith.2

          Ignoring 24Vision’s breach of the Head Charter, Plaintiff alleges that it never

breached the Sub-Charter because it made timely charter hire payments to 24Vision.

Complaint ¶¶ 12-15.        Plaintiff alleges damages as a result of Amis Integrity S.A.’s

withdrawal of the Vessel from 24Vision because Plaintiff pre-paid a $218,551.25 installment

under the Sub-Charter to 24Vision.         Complaint ¶ 16.       Plaintiff also claims it incurred

damages of $379,500 for lost profits because Plaintiff had apparently further sub-chartered

the Vessel to a separate company called Trithorn. Complaint ¶ 20.

          “In order to invoke [Supplemental Admiralty] Rule C to arrest a vessel, a plaintiff

must have a valid maritime lien against the defendant’s vessel.” Navieros Inter-Americanos,

S.A. v. M/V Vasilia Express, 120 F.3d 304, 313 (1st Cir. 1997). As explained by barrister

Nolan, Plaintiff did not have a valid lien against the Vessel because “as a matter of English

law a charterer does not have a general authority to create liens over a vessel in favour of a

sub-charterer in respect of the sub-charterers’ claims under a sub-charterparty[.]” Exhibit 1

(¶ 6(2)) to Declaration of Michael Nolan in Support of Motion for Counter-Security (Dkt. 59-

1). Moreover, Paragraph 23 of the Head Charter contained an express prohibition-of-liens

          2
          Plaintiff’s suggestion that the withdrawal was a calculated or opportunistic termination
orchestrated by Wisdom S.A., or any Wisdom entity or employee, demonstrates a complete lack of
understanding or intentional disregard of the facts and the nature of the time charter business. The
whole purpose of time charter parties is to insure against market risk—to secure a contract of daily
hire that would be sufficient to cover the operating expenses (i.e. to pay employees, ship’s crew,
insurance, etc.) and generate a reasonable profit; and to enter into long charters especially is to
safeguard against the uncertainties of the freight market. Owners or managers who place vessels into
time charters are generally regarded as more risk averse. They avoid trading their vessels on the spot
market where charterers who are less risk-averse may shoulder both the risk and enjoy the rewards of
the market as it falls or rises. Hsueh Decl. ¶ 18.

RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 4
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
clause. Jang Decl. ¶ 4, Ex. 1 (“The Charterers will not directly or indirectly suffer, nor permit

to be continued, any lien or encumbrance, Which might have priority over the title and interest

of the Owners in the Vessel.”).3

          Nevertheless, despite lacking a valid maritime lien, on October 17, 2019, Plaintiff filed

a Verified Complaint seeking a Rule C arrest of the Vessel. Dkt. 1. On or about October 17,

2019, Plaintiff successfully arrested the Vessel at a grain terminal in Vancouver, Washington.

Dkt. 16. On October 18, 2019, Amis Integrity S.A. made a restricted appearance under

Supplemental Admiralty Rule E(8) to defend the Vessel. Dkt. 17. On October 25, 2019, after

the Vessel sat idle following the arrest, the Vessel and Amis Integrity S.A. (with Aspen

American Insurance Company as surety), posted a $2.5 million bond for the benefit of

Plaintiff to obtain the release of the Vessel. Dkt. 40-1, 41.

                                        III. DISCUSSION

          A decision to grant leave to amend “is within the sound discretion of the trial court.”

United States v. Webb, 655 F.2d 977, 979 (9th Cir. 1981). Although Rule 15 sets forth a

liberal policy favoring amendments, the policy is not unlimited. Courts consider five factors

when determining whether to grant a motion to amend the complaint: (1) futility of the

amendment; (2) prejudice to the opposing party; (3) undue delay; (4) bad faith; and

(5) previous amendments. Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004); see

also Robillard v. Opal Labs, Inc., 337 F. Supp. 3d 962, 966 (D. Or. 2018) (“A district court,

          3
          As a matter of U.S. admiralty law, the Fifth Circuit has held that a sub-charterer does not
possess a valid maritime lien against a vessel where the owner properly withdrew the vessel from the
charterer, because such a rule would “effectively torpedo the owner’s right of withdrawal[.]”
Cardinal Shipping Corp. v. M/S Seisho Maru, 744 F.2d 461, 468 (5th Cir. 1984). The Fifth Circuit
further noted that prohibition-of-lien clauses serve a “valid purpose” and “encourage freer trade in the
chartering and subchartering of vessels” insomuch as owners “will be more likely to permit their
charterers to enter freely into contracts of affreightment if the owners know that no ‘secret liens’ will
arise from those obscure provisions in sub-agreements.” Id. at 471.

RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 5
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
however, may, within its discretion, deny a motion to amend ‘due to undue delay, bad faith

or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of

allowance of the amendment, [and] futility of the amendment.’”). “Futility alone can justify

the denial of a motion to amend.” Johnson, 356 F.3d at 1077; Bonin v. Calderon, 59 F.3d

815, 845 (9th Cir. 1995) (court should deny motion to amend when the amendments “would

be nothing more than an exercise in futility.”).

A.        Tradewind is Not a Necessary Party and Should Not Be Added as a Plaintiff to
          the Lawsuit.

          Plaintiff first seeks to amend the Complaint to add Tradewind GMBH (“Tradewind”),

described as “an international trade financing company” registered in Germany, as an

additional plaintiff on the grounds that Tradewind is a “necessary party.” Motion at 2; AVC

¶ 4. Plaintiff vaguely asserts that Tradewind has a “commercial relationship with Dry Bulk”

and a “financial interest in any recovery obtained in this action.” Motion at 6.

          Contrary to Plaintiff’s assertion, Tradewind is not a necessary party to the litigation.

Tradewind was not a party to the Head Charter or Sub-Charter. There is no evidence that

Tradewind was involved in the operation of or chartering of the Vessel, and the record is

devoid of any evidence that Tradewind suffered a direct injury-in-fact by Amis Integrity

S.A.’s withdrawal of the Head Charter from 24Vision.              If Tradewind indeed funded

Plaintiff’s $350,000 counter-security, Tradewind acquired this financial interest in the

litigation months after the lawsuit had been filed and the Vessel had been arrested.

          Tradewind is merely a third-party with no connection to the underlying facts and

circumstances giving rise to Plaintiff’s existing claims. Tradewind’s purported financial

interest in the litigation—an interest that could be shared by an indefinite number of
RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 6
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
Plaintiff’s business partners and creditors—is not sufficient to make Tradewind a necessary

party. Liberty Mut. Ins. Co. v. Treesdale, Inc., 419 F.3d 216, 230 (3d Cir. 2005) (“Under

Fed. R. Civ. P. 19(a)(2), a party is only ‘necessary’ if it has a legally protected interest, and

not merely a financial interest, in the action.”); Hahn v. Massage Envy Franchising, LLC,

No. 12cv153 DMS (BGS), 2013 U.S. Dist. LEXIS 202156, at *12 (S.D. Cal. Sep. 17, 2013)

(“Although the local franchise may have some financial interest in the outcome of this case,

that alone is insufficient to rise to the level of a necessary party.”). Plaintiff fails to show that

the Court cannot accord complete relief among the existing parties in the absence of

Tradewind, or that the existing parties fail to adequately represent Tradewind’s interests. See

Fed. R. Civ. P. 19(a)(1)(A); Fed. R. Civ. P. 24(a)(2). Indeed, Dry Bulk and Tradewind share

the same counsel and the same motivation in the lawsuit.

          In short, Tradewind is not a necessary party and nothing is gained by adding

Tradewind as a new plaintiff, and the additional delay and discovery of adding Tradewind—a

foreign corporation registered in Germany—nine months after Plaintiff filed its original

complaint, strongly disfavors Plaintiff’s proposed amendment. Accordingly, leave to amend

should not be granted to add Tradewind as an additional plaintiff.

B.        Plaintiff’s Proposed Amendment Adding Alter Ego Claim and New Defendants
          is Futile.

          Plaintiff also seeks to amend the complaint to add a new alter ego claim and add

Wisdom Marine Lines, S.A. and Wisdom Marine Lines Co. Ltd. as new defendants to the

lawsuit. Leave to amend should be denied as to these amendments because they are futile.

“Amendment is futile if the amended pleading fails to state a claim on which relief may be

granted.” Mentor Graphics Corp. v. EVE-USA, Inc., 13 F. Supp. 3d 1116, 1123 (D. Or.

2014).
RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 7
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
          1.         Plaintiff’s alter ego claim is futile and subject to immediate dismissal.

          “Admiralty courts may pierce the corporate veil in order to reach the ‘alter egos’ of a

corporate defendant.” Chan v. Soc’y Expeditions, 123 F.3d 1287, 1294 (9th Cir. 1997)

(citations omitted). “Piercing the corporate veil is ‘the rare exception’ rather than the rule[.]”

G.O. Am. Shipping Co. v. China Cosco Shipping Corp., No. C17-912 MJP, 2017 U.S. Dist.

LEXIS 200095, at *11 (W.D. Wash. Dec. 5, 2017) (citing Dole Food Co. v. Patrickson, 538

U.S. 468, 475 (2003)); see also Doe v. Unocal Corp., 248 F.3d 915, 926 (9th Cir. 2001)

(referring to alter ego liability as the “exception to the general rule that a subsidiary and the

parent are separate entities”).

          The Ninth Circuit has held that “disregard of corporate separateness ‘requires that the

controlling corporate entity exercise total domination of the subservient corporation, to the

extent that the subservient corporation manifests no separate corporate interests of its own.’”

Chan, 123 F.3d at 1294 (citing Kilkenny v. Arco Marine Inc., 800 F.2d 853, 859 (9th Cir.

1986)). “[F]ederal common law allows piercing of the corporate veil where a corporation

uses its alter ego to perpetrate a fraud or where it so dominates and disregards its alter ego’s

corporate form that the alter ego was actually carrying on the controlling corporation’s

business instead of its own.” Id. (citing Kirno Hill Corp. v. Holt, 618 F.2d 982, 985 (2d Cir.

1980)); OS Shipping Co. v. Glob. Mar. Tr.(s) Private Ltd., No. 11-CV-377-BR, 2011 U.S.

Dist. LEXIS 49054, at *15 (D. Or. May 6, 2011) (same).

          Here, Plaintiff does not allege, nor could it possibly prove, that the in personam

defendants used the corporate form to perpetuate a fraud. While Plaintiff generally states

that the in personam defendants caused Dry Bulk’s charter party to be “fraudulently and

wrongfully terminated,” Plaintiff merely uses the word “fraudulently” as a synonym for

RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 8
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
“wrongful” or “improper” termination of the charter party. AVC ¶¶ 45-47. Moreover, if

Plaintiff’s alter ego claims were grounded in fraud, Plaintiff’s AVC must satisfy the

heightened pleading requirements of Fed. R. Civ. P. 9(b). Wimbledon Fund v. Graybox,

LLC, No. CV15-6633-CAS(AJWx), 2016 U.S. Dist. LEXIS 192161, at *17 (C.D. Cal. Aug.

31, 2016) (“[A] majority of courts in this Circuit have found that plaintiffs must satisfy Rule

9(b)’s particularity standard as to the fraud element of plaintiff's alter ego theory.”). To

adequately plead fraud, “[t]he Ninth Circuit interprets Rule 9(b) as requiring ‘an account of

the time, place, and specific content of the false representations as well as the identities of the

parties to the misrepresentations.’” Bibiji Inderjit Kaur Puri v. Sopurkh Kaur Khalsa, No.

3:10-cv-01532-MO, 2017 U.S. Dist. LEXIS 166089, at *11-12 (D. Or. Oct. 5, 2017) (citing

Swartz v. KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007)). Plaintiff’s AVC contains no

allegations regarding the time, place or specific content of false representations, the identities

of the defendants who made the misrepresentations, or the roles of each defendant in any

type of fraudulent scheme.4

          Instead, Plaintiff’s claim for alter ego liability is premised upon the speculative claim

that the in personam defendants disregarded corporate separateness and that the Wisdom

defendants controlled and dominated Amis Integrity S.A. AVC ¶¶ 11-14; 45-47. In support


          4
           Indeed, Plaintiff lacks evidence that the in personam defendants, who were never in
contractual privity with Plaintiff, made any representations to Plaintiff whatsoever. Amis Integrity,
S.A. chartered the Vessel to 24Vision, and 24Vision sub-chartered the Vessel to Plaintiff Dry Bulk.
AVC ¶¶ 15-16. Plaintiff merely alleges that Amis Integrity, S.A. “knew, or should have known,” of
24 Vision’s sub-charter with Dry Bulk. AVC ¶ 34. Plaintiff’s AVC contains no allegation that the in
personam defendants made any statements—false or otherwise—to Plaintiff. Moreover, a claim of
actual or inferred knowledge of a sub-charter does not state a claim for fraud. A false statement or
misrepresentation is required. See Diesel Repower, Inc. v. Islander Invs., Ltd., 271 F.3d 1318, 1325
(11th Cir. 2001) (“Admiralty law incorporates common law fraud.”); Su v. M/V S. Aster, 978 F.2d
462, 473 (9th Cir. 1992) (“The failure to show a misrepresentation is alone enough to undermine the
seamen’s claim of fraud[.]”).

RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 9
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
of its alter ego theory, Plaintiff alleges that these entities share “common key personnel, all

of whom share the same office, physical address, and website.”                  AVC ¶¶ 46; 11-14.

However, “[m]ere overlap of a few directors or officers, without more, is insufficient to

prove a theory of alter ego.” Shagang Shipping, 2018 U.S. Dist. LEXIS 52169, at *9 (citing

United States v. Bestfoods, 524 U.S. 51, 69 (1998) (“[I]t is entirely appropriate for directors

of a parent corporation to serve as directors of its subsidiary, and that fact alone may not

serve to expose the parent corporation to liability for its subsidiary’s acts.”)); Chan, 123 F.3d

at 1294 (“Common ownership alone is insufficient to support disregard of the corporate

form.”). “To determine whether an individual so dominated and disregarded a corporate

entity’s corporate form [to impose alter ego liability], a court may consider several factors,

including: (1) the intermingling of corporate and personal funds, (2) undercapitalization of

the corporation, and (3) failure to maintain separate books and records or other formal legal

requirements for the corporation.” Cabasug v. Crane Co., No. 12-00313 JMS/BMK, 2014

U.S. Dist. LEXIS 18217, at *30 (D. Haw. Feb. 7, 2014) (applying admiralty law) (citing

Williamson v. Recovery Ltd. P’ship, 542 F.3d 43, 53 (2d Cir. 2008)).5

          As set forth in the Hsueh Declaration, filed herewith, Wisdom Marine Lines Co.,

Limited (Cayman) (“Wisdom Co. Ltd”), Wisdom Marine Lines S.A. (“Wisdom S.A.”), and

Amis Integrity S.A. are all separate corporations with their own boards of directors, corporate

books, and corporate accounts. Hsueh Decl. ¶ 3. Amis Integrity S.A. is the registered owner

          5
           See also Shagang Shipping, 2018 U.S. Dist. LEXIS 52169, at *7 (“In determining
domination or control, courts may consider several factors, including . . . 1. Disregard of corporate
formalities; 2. Inadequate capitalization; 3. Intermingling of funds; 4. Overlap in ownership, officers,
directors, and personnel; 5. Common office space, address and phone numbers; 6. Degree of
discretion exercised by the allegedly dominant and/or dominated corporation; 7. The existence of
‘arms’ length’ dealing between the entities; 8. The treatment of the corporations as independent profit
centers; 9. Payment or guarantee of the dominated corporation’s debts by the dominating entity;
10. Intermingling of property between the entities.”).

RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 10
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
of the M/V AMIS INTEGRITY and has distinct and separate obligations, including bank

loans and other vessel financing arrangements. Id. at ¶ 5. Wisdom S.A. has never been the

owner or operator of the M/V AMIS INTEGRITY. Id. at ¶ 6. Wisdom S.A. has acted as

manager of the Vessel, on behalf of the owner, Amis Integrity S.A., and in its capacity as

manager, Wisdom S.A. facilitated the charter of the vessel to 24Vision in 2017. Id. at ¶ 6.

Wisdom S.A.’s management of the Vessel is made pursuant to a Ship Management Contract

under which the Owner pays Wisdom S.A. a monthly management fee. Id. at ¶ 6. Wisdom

Co., Ltd. has no direct ownership interest or control over Amis Integrity S.A. Id. at ¶ 3.

          Moreover, even if, for the sake of argument, Plaintiff’s conclusory allegations that the

in personam defendants operated as a single enterprise were taken as true, Plaintiff’s alter

ego claim fails as a matter of law because Plaintiff fails to plausibly state that veil-piercing is

required to avoid an injustice. “Corporate separateness is respected unless doing so would

work injustice upon an innocent third party.” Chan, 123 F.3d at 1294; Kilkenny, 800 F.2d at

859 (same). Alter ego liability is an equitable doctrine that is inapplicable where there is no

equity to be gained by piercing the corporate veil. Siegel v. Warner Bros. Entm’t, Inc., 581

F. Supp. 2d 1067, 1075 (C.D. Cal. 2008). Here, the record demonstrates that Amis Integrity

S.A. properly withdrew the Vessel under the Head Charter due to 24Vision’s failure to make

timely charter hire payments, and that Plaintiff lacked a valid maritime lien on the Vessel.

Moreover, the Vessel and Amis Integrity S.A. have posted a $2.5 million surety bond to

release the Vessel from the Court’s arrest. Dkt. 40-1. If Plaintiff prevails on its claims,

adequate security exists to cover Plaintiff’s claims. Veil-piercing is not required to avoid an

injustice in light of the substantial bond that has already been posted.



RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 11
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
          Additionally, Plaintiff’s underlying claims arise from nothing more than a simple

(alleged) breach of contract.      Plaintiff asserts that the Amis Integrity S.A. improperly

withdrew the Head Charter from 24Vision, which allegedly adversely impacted Dry Bulk,

which had sub-chartered the Vessel from 24Vision.          AVC ¶¶ 15-17; 33.      Courts have

repeatedly found that a mere breach of contract—without more—is not the type of wrong or

injustice sufficient to support the equitable doctrine of alter ego liability. Highland Cdo

Opportunity Master Fund, L.P. v. Citibank, N.A., 270 F. Supp. 3d 716, 732 (S.D.N.Y. 2017)

(“[I]t is well-established that an ordinary ‘breach of contract, without evidence of fraud or

corporate misconduct, is not sufficient to pierce the corporate veil.’”); Allied Diversified

Constr., Inc. v. Elite Mech., Inc., No. 1:16cv334, 2016 U.S. Dist. LEXIS 166611, at *13

(S.D. Ohio Dec. 2, 2016) (“Courts have often held that a breach of contract claim, without

more, is not sufficient to pierce the corporate veil.”).

          Accordingly, Plaintiff fails to state a claim for alter ego liability and Plaintiff’s

proposed amendment should be denied as futile. See, e.g., Brown v. Pfeiffer, No. 0:19-cv-

03132-MWW-KMM, 2020 U.S. Dist. LEXIS 42310, at *21 (D. Minn. Mar. 11, 2020)

(denying motion to amend, in part, where proposed amended complaint contained

“insufficient allegations to support a plausible claim for piercing the corporate veil, so

allowing amendment to permit those claims would be futile”); Atel Mar. Inv'rs, LP v. Sea

Mar Mgmt., L.L.C., No. 08-1700, 2010 U.S. Dist. LEXIS 80169, at *4 (E.D. La. June 25,

2010) (affirming magistrate’s denial of plaintiff’s motion to amend to add veil-piercing claim

as futile); Indianapolis Life Ins. Co. v. Hentz, No. 1:06-CV-2152, 2009 U.S. Dist. LEXIS

618, at *19 (M.D. Pa. Jan. 6, 2009) (denying leave to amend where proposed amendment as

to alter-ego liability “would be futile”).

RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 12
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
          2.         Plaintiff’s proposed claims against the Wisdom entities are futile because the
                     Court lacks personal jurisdiction over the Wisdom entities.

          Plaintiff bears the burden of establishing that this Court has personal jurisdiction.

Shute v. Carnival Cruise Lines, 897 F.2d 377, 379 (9th Cir. 1990), rev’d on other grounds,

499 U.S. 585 (1991)). Where the action is brought in admiralty, to meet that burden,

Plaintiff must show that Oregon’s jurisdictional statute confers personal jurisdiction, and that

the exercise of jurisdiction accords with federal constitutional principles of due process. Id.

at 380 (citing Pacific Atlantic Trading Co. v. M/V Main Express, 758 F.2d 1325, 1327 (9th

Cir. 1985)); see also Amoco Egypt Oil Company v. Leonis Navigation Company, Inc., 1 F.3d

848, 850-51 (9th Cir. 1993) (affirming dismissal of claims against bareboat charterer for lack

of personal jurisdiction despite unrelated contacts with forum state via sub-charterer).

          Courts may exercise either specific or general jurisdiction over non-resident

defendants. Specific jurisdiction requires that Plaintiff satisfy the Ninth Circuit’s three-part

test, an element of which requires that Plaintiff’s claim arise out of Defendant’s forum-

related activities.         Shute, 897 F.2d at 381 (citing Haisten v. Grass valley Med.

Reimbursement Fund, 784, F.2d 1392, 1396, 1397 (9th Cir. 1986); Data Disk, Inc. v. Systems

Tech. Assocs., Inc., 557. F.2d 1280, 1287 (9th Cir. 1986)). Plaintiff cannot establish specific

jurisdiction. Plaintiff’s claims arise out of an action (withdrawal of the Head Charter) taken

by and between foreign corporations relating to a foreign-flagged vessel while in

international waters between South Africa and South America. Hsueh Decl. ¶¶ 2, 5, 19.

          An exercise of general jurisdiction over a foreign corporation is appropriate “only

when the corporation’s affiliations with the State in which suit is brought are so constant and

pervasive ‘as to render [it] essentially at home in the forum State.” Daimler AG v. Bauman,

571 U.S. 117, 122, 138-39 (2014) (citing Goodyear Dunlop Tires Operations, S.A. v. Brown,
RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 13
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
564 U.S. 915, 919 (2011)). Plaintiff does not argue that the Wisdom entities are subject to

general jurisdiction in Oregon nor could it. Motion at 15 (“[T]here is no indication that

Wisdom Marine is subject to jurisdiction in any other state.”). Neither of the Wisdom

entities mentioned in the AVC has any contacts with Oregon—there are no constant and

pervasive affiliations to render it at home in Oregon. Hsueh Decl. ¶¶ 4, 19. These entities

are non-resident, foreign corporations that do not have the requisite minimum contacts with

Oregon for an exercise of general jurisdiction. They do not conduct business in Oregon; are

not licensed to do business in Oregon; have no offices, property, employees, or shareholders

in Oregon; have never advertised in Oregon; and have not sold products or services in

Oregon. Hseuh Decl. ¶ 4.

          Instead, Plaintiff contends that personal jurisdiction exists over the Wisdom entities

based on their “national contacts” pursuant to Fed. R. Civ. P. 4(k)(2), because the Wisdom

entities are not subject to the personal jurisdiction over any state court of general jurisdiction.

Motion at 15-16. Under Fed. R. Civ. P. 4(k)(2), personal jurisdiction may exist when three

conditions are met: “(1) the cause of action must arise under federal law; (2) the defendant

must not be subject to the personal jurisdiction of any state court of general jurisdiction; and

(3) the federal court’s exercise of personal jurisdiction must comport with due process.”

Glencore Grain Rotterdam B.V. v. Shivnath Rai Harnarain Co., 284 F.3d 1114, 1126 (9th

Cir. 2002)).

          At the outset, it should be noted that the Ninth Circuit has “not squarely decided

whether claims invoking admiralty jurisdiction ‘arise[] under federal law’ for purposes of

Rule 4(k)(2).” Read v. Moe, 899 F. Supp. 2d 1024, 1034 (W.D. Wash. 2012). Nevertheless,

even if admiralty claims arise under federal law for the purposes of Rule 4(k)(2), and—as

RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 14
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
Plaintiff concedes—the Wisdom defendants are not subject to personal jurisdiction in any

state, personal jurisdiction is lacking over the Wisdom defendants under the third element.

          Plaintiff relies upon the Tsolakis Declaration (Dkt. 81) to argue sufficient national

contacts to meet the third element of Rule 4(k)(2). However, the Tsolakis Declaration

fundamentally misapprehends the nature of a time charter. The charterer, rather than the

owner, directs the vessel’s movements. Hseuh Decl. ¶ 10. Here, at the times relevant to the

complaint, the M/V AMIS INTEGRITY was under charter to 24Vision, and 24Vision

“controlled and directed the vessel’s movements.” Hseuh Decl. ¶ 9. Indeed, Plaintiff has

acknowledged that the charterer’s control and direction of the vessel “may be true.” Tsolakis

Decl. ¶ 17 (Dkt. 81).

          The nature of the charter is fundamental to the general jurisdiction analysis. In those

instances where a vessel listed as under Wisdom management may have called at a U.S. port,

it was as a result of the “unilateral activity of another party or a third person,” which activity

cannot be attributed to the defendant and cannot support an exercise of personal jurisdiction.

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475-476 (1985) (citations omitted).

Subjecting a defendant to jurisdiction due to the unilateral actions of a third-party would not

comport with federal constitutional principles of due process.

          In Porina v. Marward Shipping Co., 521 F.3d 122, 128 (2d Cir. 2008), the Second

Circuit squarely addressed this issue when affirming the district court’s finding that personal

jurisdiction was lacking under Rule 4(k)(2). The plaintiffs argued that sufficient national

contacts existed due to the vessel’s “repeated visits to various ports on the Eastern Seaboard

and the Gulf Coast.” Porina, 521 F.3d at 128. The Second Circuit, however, noted that the

“difficulty of the plaintiffs’ reliance on the [vessel’s] American port visits is that none of the

RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 15
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
visits were made at [defendant’s] direction.” Id. Rather, the “decision to bring the [vessel]

to the United States was made, in each case, by the ship’s charterers, who were free under the

charters to take the ship to any safe port in the world.” Id. “The unilateral activities of third

parties—here, the charterers—cannot, in themselves, satisfy the requirement of contact with

the forum.” Id.; see also Nursan Metalurji Endustrisi A.S. v. M/V “Torm Gertrud”, No. 07

CV 7687 (GBD), 2009 U.S. Dist. LEXIS 75805, at *11-12 (S.D.N.Y. Feb. 27, 2009) (“The

allegation of vessel calls to U.S. ports in the past year, many of which are at the behest of

time charterers, cannot amount to the purposeful contact necessary to satisfy constitutional

due process guarantees. . . . The mere fact that vessels might foreseeably call at ports in the

United States, without any indication that the defendant otherwise conducts business here,

does not qualify as evidence that Defendant Torm has so ‘purposefully avail[ed] itself of the

privilege of conducting activities within the forum’ that obligations should attach, thus

requiring the exercise of personal jurisdiction.”).

          Finally, Plaintiff argues that “whether a defendant is subject to the personal

jurisdiction of the court is more appropriately litigated, following service of process, in a

motion to dismiss rather than in the context of a motion for leave to amend.” Motion at 14.

Defendants have already filed a motion to dismiss Amis Integrity S.A. for lack of personal

jurisdiction (and improper service) which is currently pending with the Court. Dkt. 83.

Courts have repeatedly refused to allow leave to amend on futility grounds where the

amendment is subject to dismissal for lack of personal jurisdiction. E.g., Georgalis v.

Facebook, Inc., 324 F. Supp. 3d 955, 962 (N.D. Ohio 2018) (denying amendment on “the

grounds of futility because the amended Complaint would not survive Defendant’s motion to

dismiss for lack of personal jurisdiction”); Sampson v. Delta Air Lines, Inc., No. 2:12-CV-

RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 16
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
244 TS, 2013 U.S. Dist. LEXIS 175296, at *20 (D. Utah Dec. 9, 2013) (“Because the Court

finds that Plaintiffs’ Proposed Amended Complaint is subject to dismissal for lack of

personal jurisdiction, it follows that Plaintiffs’ Motion to Amend is futile.”); Smith v. Trans-

Siberian Orchestra, 728 F. Supp. 2d 1315, 1319 (M.D. Fla. 2010) (“Where a complaint as

amended would be subject to dismissal for lack of jurisdiction, the complaint is futile and

leave to amend should be denied.”); JJCO, Inc. v. Isuzu Motors Am., Inc., No. 08-00419

SOM-LEK, 2009 U.S. Dist. LEXIS 94479, at *22 (D. Haw. Oct. 9, 2009) (finding that

amendment to add non-resident defendant is futile where court lacks personal jurisdiction

over defendant).

C.        Plaintiff Unduly Delayed in Seeking the Amendment.

          Leave to amend can be appropriately denied where a plaintiff unduly delayed in

seeking the amendment. “To evaluate undue delay, the Court must determine when the

moving party became aware of the ‘facts and theories raised by the amendment[.]’” Pineda

v. Ratliff, No. 3:18-cv-01630-SB, 2019 U.S. Dist. LEXIS 203143, at *5 (D. Or. Nov. 22,

2019) (citing AmerisourceBergen Corp. v. Dialysist West, Inc., 465 F.3d 946, 953 (9th Cir.

2006)).       Here, Plaintiff falsely contends that it did not unduly delay in seeking the

amendment because the amendment is “based on discovery recently obtained by Amis [sic]

and a recent investigation by Amis’s [sic] new counsel.” Motion at 10.

          Plaintiff’s claim that it “recently obtained” the information supporting the amendment

is demonstrably false. To the contrary, the record clearly demonstrates that Plaintiff was well

aware of the facts supporting the proposed amendment at least ten (10) months prior to filing

the original complaint. On October 17, 2019, Plaintiff filed a copy of the Sub-Charter

between Dry Bulk and 24Vision as Exhibit 1 to its Verified Complaint. Dkt. 1-2. The Sub-

RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 17
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
Charter, dated January 10, 2019, expressly referred to Wisdom Marine Lines, S.A. as the

manager of the Vessel:




Dkt. 1-2 (page 6).

          Additionally, the Declaration of Stavros Tsolakis in Opposition to the Motion to

Vacate Order of Arrest (“Tsolakis Decl.”), states as follows:

                     14. Moreover, on July 10, 2019, I had spoken with a Mr. Thomas
                         Rolin of Barry Rogliano Sales (hereinafter “BRS”), the longtime
                         chartering broker for Amis Integrity and Wisdom Marine and
                         told him that payment of hire to 24Vision was being arranged for
                         the next day (see WhatsApp message to Mr. Rolin dated July 10,
                         2019 in this regard attached hereto as Exhibit 2A). I thereafter
                         sent a notice of payment to 24Vision, with a copy to Mr. Rolin, at
                         the time such payment was made (see e-mails to 24Vision, with a
                         copy to Mr. Rolin, attached hereto as Exhibit 2B).

                     ....

                     19. I immediately thereafter called Thomas Rolin of BRS, the
                         longtime chartering broker for Amis Integrity and Wisdom
                         Marine, to ascertain whether Amis Integrity, through Wisdom
                         Marine, had, in fact, withdrawn the Vessel from 24Vision on July
                         11th and the reason therefor. Mr. Rolin told me he would check
                         with his client, Wisdom Marine and revert.

                     20. I received a WhatsApp message from Mr. Rolin at about 0535
                         hours Greek time (0235 hours GMT) on July 12th, informing me
                         that Wisdom had fixed the Vessel elsewhere with another
                         charterer and that Wisdom Marine did not wish to speak with me
                         about the withdrawal of the Vessel (see screen shots of my
                         WhatsApp discussions with Mr. Rolin attached hereto as Exhibits
                         5A-C).


RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 18
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
Tsolakis Decl. ¶¶ 14, 19-20; Exs. 2B, 5A-C (Dkt. 54-1) (emphasis added).

          Thus, Plaintiff clearly had knowledge of the facts supporting his amended pleading

before filing the lawsuit but inexplicably waited until nine (9) months after filing suit to file

the Amended Motion to Amend. Such delay constitutes undue delay for the purposes of

Rule 15. E.g., Walton v. United States Marshals Serv., No. C 03-01460 SI, 2005 U.S. Dist.

LEXIS 60268, at *5 (N.D. Cal. Feb. 11, 2005) (“Undue delay can be found when plaintiff is

aware of all facts, yet delays in filing a motion for leave to amend.”). Although these facts

might be new to Plaintiff’s recently retained counsel (Dkt. 90-91, 97, 99, 102), Plaintiff’s

retention of new counsel does not excuse Plaintiff’s undue delay in seeking the amendment.

Berns v. EMI Music Publ’g, Inc., 95 Civ. 8130 (KTD), 1999 U.S. Dist. LEXIS 17541, at *16

(S.D.N.Y. Nov. 10, 1999) (“[A] change in counsel, or the dissatisfaction with the manner in

which previous counsel pleaded claims, as Plaintiffs suggest is the reason for their delay,

cannot excuse undue delay in moving to amend.”).

D.        Defendants Would Be Unduly Prejudiced By the Proposed Amendment.

          Plaintiff’s Amended Motion to Amend should also be denied because the proposed

amendment substantially prejudices Defendants. “A motion for a leave to amend causes

substantial prejudice when it creates additional discovery or cost, whether by altering the

nature of the litigation or causing an extreme delay late in the litigation.” Robillard v. Opal

Labs, Inc., No. 03:16-CV-00780-AC, 2018 U.S. Dist. LEXIS 100689, at *18-19 (D. Or. Mar.

14, 2018); see also Jackson v. Bank of Hawaii, 902 F.2d 1385, 1387 (9th Cir. 1990) (denying

leave to amend on prejudice ground because new claims would “advance different theories

and require proof of different facts” and noting that subjecting defendant employees to

additional deposition also inhibits them from engaging in their “normal duties”); Morongo

RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 19
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990) (finding prejudice

where new claims set forth in amended complaint “would have greatly altered the nature of

the litigation and would have required defendants to have undertaken, at a late hour, an

entirely new course of defense”); M/V American Queen v. San Diego Marine Construction

Corp., 708 F.2d 1483, 1492 (9th Cir.1983) (affirming denial of motion to amend when new

allegations based on facts moving party already knew would “totally alter the basis of the

action” and necessitate additional discovery because “they covered different acts, employees

and time periods”).

          Plaintiff’s proposed amendment drastically expands and alters the scope of the

litigation, which will inevitably cause additional discovery, delay and defense costs.

Plaintiff’s proposed alter ego claims have no relation to the claims set forth in the original

complaint and will force the employees of the in personam defendants, whom are located in

Taiwan and other countries, to take time away from their normal duties to address Plaintiff’s

veil-piercing theories. Plaintiff also claims that it intends to seek jurisdictional discovery of

Wisdom Marine. Motion at 14. Plaintiff initially agreed to an expedited, 6-month period for

fact discovery,6 and under Plaintiff’s original claims, discovery of Defendants’ employees

could have been narrowly focused on the withdrawal of the Head Charter and the information

or knowledge Defendants had about Dry Bulk and/or the Sub-Charter at the time of the

withdrawal. Plaintiff’s proposed amendment significantly expands discovery into the legal

and financial relationships of the in personam defendants—issues that have no bearing

          6
         On October 30, 2019, the existing parties agreed to an expedited, 6-month period for fact
discovery ending on April 30, 2019. See Joint Status Report and Case Schedule (Dkt. 42).
Thereafter, the Court set a deadline of April 30, 2019 for fact discovery following the parties’ Rule 16
conference. Dkt. 50. On March 10, 2020, the parties requested a brief, 60-day extension of fact
discovery due to travel restrictions and delays caused by the COVID-19 pandemic, and the Court
subsequently extended fact discovery until June 30, 2020. Dkt. 72, 74.

RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 20
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
whatsoever on whether Amis Integrity S.A. was legally entitled to withdraw the Head

Charter from 24Vision.

          All of this additional discovery and time spent litigating unnecessary alter ego claims

will cause further delay and costs to Defendants. In addition to increased defense (legal)

costs, further delay of the proceedings could cause Defendants to incur additional premiums

and costs with respect to the $2.5 million bond posted to obtain the release of the Vessel. As

previously discussed, Defendants have already been forced to pay a $50,100 first-term

premium to obtain the $2.5 million bond, not to mention other loss of hire and expense

caused by Plaintiff’s wrongful arrest of the Vessel. See Declaration of Curly Tsao in Support

of Motion for Counter Security ¶ 15 (Dkt. 49). Further delay of the proceedings could cause

Defendants to incur additional premiums and expenses with respect to bond and extend the

encumbrances on the assets posted as collateral to obtain the bond.

E.        Plaintiff’s Proposed Amendment is Made in Bad Faith.

          “In the context of a motion to amend, bad faith exists where a party intends ‘to

deceive, harass, mislead, delay, or disrupt.” Adidas Am., Inc. v. TRB Acquisitions Ltd. Liab.

Co., No. 3:15-cv-2113-SI, 2016 U.S. Dist. LEXIS 199562, at *13 (D. Or. July 26, 2016)

(citing Wizards of the Coast LLC v. Cryptozoic Entm’t LLC, 309 F.R.D. 645, 651 (W.D.

Wash. 2015)). “More generally, ‘bad faith’ means ‘not simply bad judgment or negligence,

but rather it implies the conscious doing of a wrong because of dishonest purpose or moral

obliquity[.]” Id. (citing United States v. Manchester Farming P’ship, 315 F.3d 1176, 1185

(9th Cir. 2003)).

          Here, Plaintiff delayed in seeking the amendment and falsely claimed that it only

recently obtained the information to support the amendment. Plaintiff seeks to add additional

RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 21
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
defendants and alter ego claims despite the fact that a $2.5 million bond has already been

posted to obtain the release of the Vessel. Plaintiff’s motive in seeking the amendment is

clearly to harass, delay, and force Defendants to incur unnecessary expense—all of which

demonstrates Plaintiff’s bad faith. Plaintiff should not be permitted to amend the complaint

under these circumstances.

                                     IV. CONCLUSION

          For all the above reasons, Plaintiff’s Amended Motion for Leave to Amend the

Verified Complaint should be denied.

          DATED this 17th day of July, 2020.

                                          LE GROS, BUCHANAN & PAUL


                                          By: s/ Markus B.G. Oberg
                                              s/ Daniel J. Park
                                             MARKUS B.G. OBERG, OSB #112187
                                             DANIEL J. PARK, OSB #132493
                                             4025 Delridge Way SW, Suite 500
                                             Seattle, Washington 98106-1271
                                             Phone: 206-623-4990
                                             Facsimile: 206-467-4828
                                             Email: moberg@legros.com
                                             Attorneys for Amis Integrity S.A., by restricted
                                             appearance


                             CERTIFICATE OF COMPLIANCE

          This brief complies with the applicable word-count limitation under LR 7-2(b), 26-

3(b), 54-1(c), or 54-3(e) because it contains 6,703 words, including headings, footnotes, and

quotations, but excluding the caption, table of contents, table of cases and authorities,

signature block, exhibits, and any certificates of counsel.




RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 22
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
                                            CERTIFICATE OF SERVICE

                             I hereby certify that on July 17, 2020 I electronically filed the
                     foregoing with the Clerk of the Court using the CM/ECF system,
                     which will send notification of such filing to all associated counsel.

                            I certify under penalty of perjury under the laws of the State of
                     Washington that the foregoing is true and correct.

                             Signed at Seattle, Washington this 17th day of July, 2020.

                                                s/ Shelley Courter
                                                Shelley Courter, Legal Assistant
                                                LeGros Buchanan & Paul
                                                4025 Delridge Way SW, Suite 500
                                                Seattle, Washington 98106-1271
                                                Telephone:        206-623-4990
                                                Facsimile:        206-467-4828
                                                E-mail:           scourter@legros.com




RESPONSE IN OPP. TO PLAINTIFF’S AMENDED MOTION FOR
LEAVE TO AMEND COMPLAINT - Page 23
[Case No. 3:19-cv-01671-BR]

{29293-00619685;3}
